UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07743 The Rockland Funds Trust (Exact name of registrant as specified in charter) 1235 Westlakes Drive Berwyn, PA19312 (Address of principal executive offices) (Zip code) Richard Gould 1235 Westlakes Drive Berwyn, PA19312 (Name and address of agent for service) 1-800-497-3933 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. ANNUAL REPORT September 30, 2007 The Rockland Small Cap Growth Fund (RKGRX) ANNUAL REPORT Management’s Discussion of Fund Performance November 2007 Dear Shareholders, For several years now we have painted you a picture of extreme valuation compression in our pure small cap growth space.In the last seven years we went through arguably the worst bear market for growth stocks since the 1930s.High growth stocks were penalized the most because investors tend to favor value stocks when the stock market declines, and they lose their appetite for growth.It is our belief that small cap value climaxed in 2006, probably in August, just as small cap growth last climaxed in March of 2000.The good news is that a turn to small cap growth began after the relative performance of your Rockland Small Cap Growth Fund bottomed on April 24, 2007.Since that date, your portfolio has outperformed the Russell 2000 Growth benchmark by well over 20 percentage points.We know from experience that the turns between investment styles can be decisive and are often multi-year affairs.Typically following good performance, institutional investor activity remains lackluster very early on in the cycle (now), but as the cycle matures, institutional investor interest intensifies and drives increasing asset flows and performance.An indication of the tail end of a cycle is strong retail interest and asset flows.We saw this occur in small cap value in 2006.It is worth mentioning that terrific company fundamentals relative to expectations are always the primary drivers of investment returns.In the final September quarter of the fiscal year, your Fund portfolio holdings had a 20% median upside earnings surprise for holdings as of September 30th.This was the largest surprise margin in the 10-plus year history of the Fund and should be a gauge of fundamentals relative to expectations. The Rockland Small Cap Growth Fund a Series of The Rockland Funds Trust•P. O. Box 701•Milwaukee, Wisconsin 53201-0701•1-800-497-3933 Gould Investment Partners, LLC, Investment Adviser 1 Overweighting in Technology and Energy helped the Fund performance during the fiscal year as did a dramatic underweighting of Financial Services, a sector that took the brunt of the sub-prime credit issues. Stock picking within Consumer Discretionary stocks also contributed greatly to the year’s performance, even though as a group the index sector had rather mediocre performance.We were able to hone in on the real leaders within the sector. As always, thank you for your support of our highly disciplined, pure small cap growth investment philosophy. Sincerely, Your Fund Manager, Richard H. Gould Small- and Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The information provided represents the opinion of Richard Gould and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equities. You cannot invest directly in an index. Sector allocations are subject to change at any time and are not recommendations to buy or sell any security.For a complete list of fund holdings and sector allocations, please refer to pages 9 - 13. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor (11/07) 2 Comparison of a Hypothetical $10,000 Initial Investment This graph shows the performance of a hypothetical initial gross investment of $10,000 that was invested in the Rockland Small Cap Growth Fund on October 1, 1997.As the chart shows, by September 30, 2007, the value of the investment would have grown to $24,814; a 148.14% increase on the initial investment.Over the same period, an initial investment of $10,000 in the NASDAQ Composite Index would have increased to $16,818.Also, look at how the Russell 2000 Growth Index did over the same period.The same $10,000 would have increased to $14,312.A $10,000 investment in the S&P 500 Index would have increased to $18,896; if invested in the Russell 2000 Index it would have increased to $20,079. FOR THE PERIOD ENDED SEPTEMBER 30, 2007 Average Annual Total Return Since Commencement One Year Five Year Ten Year of Operations* Rockland Small Cap Growth Fund 38.77% 15.21% 9.51% 12.52% Russell 2000 Growth Index 18.94% 18.70% 3.65% 5.51% Russell 2000 Index 12.34% 18.75% 7.22% 9.22% S&P 500 Index 16.44% 15.45% 6.57% 8.43% NASDAQ Composite Index 20.52% 18.94% 5.34% 7.55% The Russell 2000 Growth Index is an unmanaged index which is comprised of securities in the Russell 2000 Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios.The Russell 2000 Index is an unmanaged index of 2,000 stocks weighted by market capitalization.The Standard & Poor’s 500 Index (S&P 500) is a capital-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ stocks.Returns shown include the reinvestment of all dividends.Past performance is not predictive of future performance.The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. *December 2, 1996. 3 ROCKLAND SMALL CAP GROWTH FUND EXPENSE EXAMPLE — SEPTEMBER 30, 2007 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the six month semi-annual period (4/1/07 - 9/30/07) and held for the entire period. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.Although the Fund does not charge a sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will also be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 90 calendar days after you purchase them.IRA accounts will be charged a $15.00 annual maintenance fee.These expenses are not included in the example below.The example below includes, but is not limited to, advisory fees, shareholder servicing fees, interest expense, fund accounting and custody fees.However, the example below does not include a redemption fee, portfolio trading commissions or related expenses, or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 4/1/07 Value 9/30/07 Period 4/1/07 - 9/30/071 Actual $1,000.00 $1,272.60 $10.37 Hypothetical (5% return before expenses) 1,000.00 1,015.94 9.20 1 Expenses are equal to the Fund’s annualized expense ratio of 1.82%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 4 ROCKLAND SMALL CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES — SEPTEMBER 30, 2007 ASSETS: Investments, at fair value (cost $36,277,350) $ 50,598,608 Receivable for investments sold 474,450 Receivable for capital shares sold 151,812 Dividends and interest receivable 1,248 Other assets 12,562 Total Assets 51,238,680 LIABILITIES: Payable for investments purchased 720,986 Payable for capital shares repurchased 2,646 Payable to Adviser 38,951 Accrued Shareholder Service and Accounting fees 20,476 Accrued Professional fees 40,285 Accrued expenses and other liabilities 37,063 Total Liabilities 860,407 NET ASSETS $ 50,378,273 NET ASSETS CONSIST OF: Capital stock $ 42,026,859 Accumulated net realized loss on investments sold (5,969,844 ) Net unrealized appreciation on investments 14,321,258 Total Net Assets $ 50,378,273 Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) 2,296,081 Net asset value, redemption price and offering price per share $ 21.94 The accompanying notes are an integral part of these financial statements. 5 ROCKLAND SMALL CAP GROWTH FUND STATEMENT OF OPERATIONS — YEAR ENDED SEPTEMBER 30, 2007 INVESTMENT INCOME: Dividend income (net of foreign tax withheld of $500) $ 27,286 Interest income 17,559 Total investment income 44,845 EXPENSES: Investment advisory fee 428,717 Shareholder servicing and accounting costs 111,997 Professional fees 78,037 Trustees’ fees and expenses 56,277 Administration fee 40,435 Custody fees 26,795 Federal and state registration 22,092 Reports to shareholders 10,012 Other 7,032 Total expenses before interest expense 781,394 Interest expense (Note 5) 1,947 Total expenses 783,341 NET INVESTMENT LOSS (738,496 ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments 5,363,208 Net change in unrealized appreciation/depreciation on investments 9,824,595 Net realized and unrealized gain on investments 15,187,803 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 14,449,307 The accompanying notes are an integral part of these financial statements. 6 ROCKLAND SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year ended Year ended September 30, 2007 September 30, 2006 OPERATIONS: Net investment loss $ (738,496 ) $ (791,942 ) Net realized gain on investments 5,363,208 6,134,428 Net change in unrealized appreciation/depreciation on investments 9,824,595 (5,415,759 ) Net increase (decrease) in net assets resulting from operations 14,449,307 (73,273 ) NET DECREASE IN NET ASSETS RESULTING FROM CAPITAL SHARE TRANSACTIONS (NOTE 3) (4,697,553 ) (16,473,456 ) NET INCREASE (DECREASE) IN NET ASSETS 9,751,754 (16,546,729 ) NET ASSETS: Beginning of period 40,626,519 57,173,248 End of period $ 50,378,273 $ 40,626,519 The accompanying notes are an integral part of these financial statements. 7 ROCKLAND SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS Years ended September 30, 2007 2006 2005(1) 2004 2003 Per Share Data: Net asset value, beginning of year $ 15.81 $ 16.16 $ 14.90 $ 15.76 $ 10.81 Income from investment operations: Net investment loss (0.31 )(3) (0.27 )(3) (0.26 )(2) (0.22 )(3) (0.19 )(3) Net realized and unrealized gain (loss) on investments 6.44 (0.08 ) 1.52 (0.66 ) 5.14 Total from investment operations 6.13 (0.35 ) 1.26 (0.88 ) 4.95 Redemption fees 0.00 0.00 0.00 0.02 — Net asset value, end of year $ 21.94 $ 15.81 $ 16.16 $ 14.90 $ 15.76 Total return 38.77 % (2.17 )% 8.46 % (5.46 )% 45.79 % Supplemental data and ratios: Net assets, end of year $ 50,378,273 $ 40,626,519 $ 57,173,248 $ 60,768,937 $ 107,727,915 Ratio of expenses to average net assets(4) 1.83 % 1.73 % 1.73 % 1.66 % 1.54 % Ratio of net investment loss to average net assets (1.72 )% (1.61 )% (1.60 )% (1.35 )% (1.47 )% Portfolio turnover rate 231.96 % 246.66 % 246.17 % 331.98 % 449.89 % (1) Effective March 31, 2004, the Fund changed its investment adviser to Gould Investment Partners, LLC.Richard H. Gould was employed by the Fund’s former investment manager, Greenville Capital Management since 1994 and has served as the Fund’s portfolio manager since its inception in 1996. (2) Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. (3) Net investment loss per share represents net investment loss divided by the average shares of beneficial interest outstanding throughout the year. (4) The expense ratio includes interest expense paid to the custodian on overdrafts to cover shareholder redemptions. The expense ratio for interest expense paid to the custodian for the years ended September 30, 2007, 2006, 2005, 2004 and 2003 was 0.01%, 0.01%, 0.02%, 0.03% and 0.03%, respectively. The accompanying notes are an integral part of these financial statements. 8 ROCKLAND SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2007 Shares Value COMMON STOCKS — 99.8% Alternative Energy — 2.9% 4,800 Comverge Inc. (a) $ 157,728 8,600 EnerNOC, Inc. (a) 328,348 21,900 JA Solar Holdings Co Ltd. – ADR (a) (b) 984,405 1,470,481 Commercial Services — 7.2% 2,000 Capella Education Company (a) 111,820 18,200 FTI Consulting Inc. (a) 915,642 10,100 GeoEye Inc. (a) 260,075 7,900 Huron Consulting Group Inc. (a) 573,698 13,600 New Oriental Education & Technology Group, Inc. – ADR (a) (b) 905,216 5,000 Strayer Education, Inc. 843,150 3,609,601 Communications — 5.3% 2,800 Blue Coat Systems, Inc. (a) 220,528 10,250 Cbeyond Communications, Inc. (a) 418,097 9,200 Comtech Telecommunications Corp. (a) 492,108 10,700 Riverbed Technology, Inc. (a) 432,173 8,800 ShoreTel, Inc. (a) 126,016 27,800 Starent Networks Corporation (a) 586,858 9,400 Synchronoss Technologies, Inc. (a) 395,364 2,671,144 Computers & Peripherals — 2.9% 24,700 Data Domain, Inc. (a) 764,465 15,300 Radiant Systems, Inc. (a) 242,199 9,400 Synaptics Incorporated (a) 448,944 1,455,608 Consumer Non-Durables — 7.7% 40,500 Crocs, Inc. (a) 2,723,625 7,300 Elizabeth Arden, Inc. (a) 196,808 10,800 Gaiam, Inc. – Class A (a) 259,524 20,300 Green Mountain Coffee Roasters, Inc. (a) 673,757 3,853,714 Electronics — 4.4% 15,300 FARO Technologies, Inc. (a) 675,495 19,000 FLIR Systems, Inc. (a) 1,052,410 6,700 United Industrial Corporation 504,242 2,232,147 The accompanying notes are an integral part of these financial statements. 9 ROCKLAND SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2007 (CONTINUED) Shares Value Energy — 0.6% 5,000 Layne Christensen Company (a) $ 277,400 Financial Services — 2.7% 83,333 ECapital Financial Corporation (Acquired 3/15/01; Cost $167) (a) (c) 417 30,851 VeriFone Holdings, Inc. (a) 1,367,625 1,368,042 Health Care Services & Supplies — 1.2% 4,400 Healthways, Inc. (a) 237,468 7,200 HMS Holdings Corporation (a) 177,192 4,100 WebMD Health Corp. – Class A (a) 213,610 628,270 Internet Services — 6.1% 1,600 Equinix, Inc. (a) 141,904 15,100 Omniture, Inc. (a) 457,832 15,300 Priceline.com Incorporated (a) 1,357,875 18,500 Shanda Interactive Entertainment Ltd. – ADR (a) (b) 688,385 13,100 Shutterfly, Inc. (a) 418,021 3,064,017 Machinery — 4.5% 24,600 Astronics Corporation (a) 1,071,822 10,600 Robbins & Myers, Inc. 607,274 21,500 Stratasys, Inc. (a) 592,540 2,271,636 Materials — 2.4% 15,300 Dynamic Materials Corporation 732,717 7,100 Koppers Holdings, Inc. 274,131 5,000 Zoltek Companies, Inc. (a) 218,150 1,224,998 Medical Products — 9.3% 8,100 ArthroCare Corporation (a) 452,709 26,100 Illumina, Inc. (a) 1,354,068 16,100 Immucor, Inc. (a) 575,575 11,600 Kendle International Inc. (a) 481,748 30,400 Meridian Bioscience, Inc. 921,728 7,200 NuVasive, Inc. (a) 258,696 27,700 TomoTherapy Inc. (a) 643,471 4,687,995 Oil & Gas Services — 14.5% 16,700 Arena Resources, Inc. (a) 1,093,850 The accompanying notes are an integral part of these financial statements. 10 ROCKLAND SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2007 (CONTINUED) Shares Value Oil & Gas Services — 14.5% (Continued) 8,800 Atwood Oceanics, Inc. (a) $ 673,728 17,900 Bois d'Arc Energy, Inc. (a) 343,143 8,100 Chart Industries, Inc. (a) 260,496 13,100 Core Laboratories N.V. (a) (b) 1,668,809 1,100 Dawson Geophysical Company (a) 85,261 4,700 NATCO Group Inc. – Class A (a) 243,225 20,300 Oceaneering International, Inc. (a) 1,538,740 10,400 T–3 Energy Services, Inc. (a) 443,456 12,900 W–H Energy Services, Inc. (a) 951,375 7,302,083 Pharmaceuticals — 1.7% 10,400 Cubist Pharmaceuticals, Inc. (a) 219,752 23,900 Sciele Pharma, Inc. (a) 621,878 841,630 Retail — 5.7% 10,400 Chipotle Mexican Grill, Inc. (a) 1,228,552 4,000 Dick's Sporting Goods, Inc. (a) 268,600 4,100 J. Crew Group, Inc. (a) 170,150 5,400 LIFE TIME FITNESS, Inc. (a) 331,236 20,000 Zumiez Inc. (a) 887,400 2,885,938 Semiconductors — 8.5% 45,700 ANADIGICS, Inc. (a) 826,256 27,800 Cavium Networks, Inc. (a) 903,500 32,900 Monolithic Power Systems (a) 835,660 26,900 Sigma Designs, Inc. (a) 1,297,656 7,850 Varian Semiconductor Equipment Associates, Inc. (a) 420,132 4,283,204 Software — 12.2% 26,500 Blackboard Inc. (a) 1,214,760 41,300 Bluephoenix Solutions Ltd. (a) (b) 760,333 39,700 Concur Technologies, Inc. (a) 1,251,344 28,100 DealerTrack Holdings Inc. (a) 1,176,828 10,200 Double-Take Software Inc. (a) 194,922 28,500 VASCO Data Security International, Inc. (a) 1,006,335 18,850 Vocus, Inc. (a) 551,174 6,155,696 TOTAL COMMON STOCKS (Cost $35,962,346) 50,283,604 The accompanying notes are an integral part of these financial statements. 11 ROCKLAND SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2007 (CONTINUED) Principal Amount Value SHORT-TERM INVESTMENTS — 0.6% Variable Rate Demand Notes (d) — 0.6% $ 212,320 American Family Financial Services, Inc. — 4.94% $ 212,320 102,684 Wisconsin Corporate Central Credit Union — 4.99% 102,684 TOTAL SHORT-TERM INVESTMENTS (Cost $315,004) 315,004 Total Investments(Cost $36,277,350) — 100.4% 50,598,608 Liabilities in Excess of Other Assets — (0.4)% (220,335 ) TOTAL NET ASSETS — 100.0% $ 50,378,273 (a) Non-income producing security. (b) Foreign security. (c) Illiquid security - acquired through private placement.(Note 2) (d) Variable rate security.The rate listed is as of September 30, 2007. The accompanying notes are an integral part of these financial statements. 12 ROCKLAND SMALL CAP GROWTH FUND SECTOR ALLOCATION OF PORTFOLIO HOLDINGS — SEPTEMBER 30, 2007 Percentages represent market value as a percentage of total investments. 13 ROCKLAND SMALL CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS — SEPTEMBER 30, 2007 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Rockland Funds Trust (the “Trust”) was organized on July 31, 1996, as a Delaware statutory trust and is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”). The Trust currently consists of one series, The Rockland Small Cap Growth Fund (the “Fund”). The investment objective of the Fund is to seek capital appreciation. In seeking its investment objective of capital appreciation, the Fund will, under normal market conditions, invest primarily in equity securities of domestic small capitalization companies. The Fund is structured for flexibility and risk reduction, but centered around investment in high quality growth stocks with an emphasis on those companies whose growth potential, in the opinion of the Fund’s investment adviser, Gould Investment Partners LLC (ÒGould IPÓ), has been overlooked by Wall Street analysts. The Fund issued and sold 10,000 shares of its capital shares at $10 per share on October 21, 1996. The Fund commenced operations on December 2, 1996. The following is a summary of significant accounting policies consistently followed by the Fund. a) Investment Valuation– Common stocks, other equity-type securities, and securities sold short that are listed on a U.S. security exchange, other than the NASDAQ Global Market exchanges (“NASDAQ”), for which market quotations are readily available are valued at their market value on the day the valuation is made as determined by their last sales price in the principal market in which the securities are normally traded.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Common stocks, other equity-type securities, including securities listed on NASDAQ, and securities sold short which are listed on an exchange, but which are not traded on the valuation date are valued at the mean between the current bid and asked price. Foreign securities registered on United States exchanges in accordance with Section 12 of the Securities Exchange Act of 1934 are valued in the same manner. Options purchased or written by the Fund are valued at the average of the current bid and asked prices. Mutual fund investments are valued at the net asset value of that fund first determined after the Fund places its order. Debt securities (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by management in accordance with procedures approved by the Board of Trustees. The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to Gould IP.The procedures authorize Gould IP to make all necessary determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees. b) Federal Income Taxes– It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable net income as well as any net realized gains to its shareholders. Therefore, no federal income tax provision is required. On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not 14 ROCKLAND SMALL CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS — SEPTEMBER 30, 2007 (CONTINUED) deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Adoption of FIN 48 is required as of the date of the last NAV calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.At this time, management is evaluating the implications of FIN 48 and its impact in the financial statements has not yet been determined. c) Distributions to Shareholders– Dividends from net investment income are generally declared and paid annually in December. Distributions of net realized capital gains, if any, will be declared at least annually and are generally distributed in December.Distributions from net realized gains for book purposes may include short-term capital gains which are included as ordinary income to shareholders for tax purposes. The Fund may utilize earnings and profits distributed to shareholders on redemption of shares as part of the dividend paid deduction. Accounting principles generally accepted in the United States of America require that permanent differences between financial reporting and tax reporting be reclassified between various components of net assets due to differences in the recognition of income, expenses and gain items. As a result of permanent book to tax differences relating to a net operating loss, accumulated net investment loss has been increased by $738,496 and capital stock has been decreased by $738,496. Net investment income and realized gains and losses for federal income tax purposes may differ from that reported on the financial statements because of temporary book and tax basis differences. Temporary differences are primarily the result of losses from wash sales and post October capital losses. d) Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. e) Share Valuation– The net asset value (“NAV”) per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent.The Fund shares will not be priced on the days on which the FINRA is closed for trading.The offering and redemption price per share for the Fund is equal to the Fund’s net asset value per share.The Fund charges a 2% redemption fee on the redemption of Fund shares within 90 days of purchase.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as paid-in capital and such fees become part of the Fund’s daily NAV calculation. f) Foreign Securities– Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government. These risks include revaluation of currencies and future adverse political and economic developments. Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. 15 ROCKLAND SMALL CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS — SEPTEMBER 30, 2007 (CONTINUED) g) Other– Investment and shareholder transactions are recorded on trade date. The Fund determines the gain or loss realized from investment transactions by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund, and interest income is recognized on an accrual basis.All discounts and premiums are accreted for tax and financial reporting. 2. RESTRICTED SECURITIES The Fund holds 83,333 shares of ECapital Financial Corporation common stock, the sale of which is restricted. No quoted market price exists for ECapital shares. As a result, Gould IP has valued them at $0.005 per share in accordance with procedures adopted by the Board of Trustees after considering certain pertinent factors, such as the results of operations of ECapital since the date of ownership on March 15, 2001, the sales price of recent private placements in its common stock and information provided by the company.It is possible that the estimated value may differ significantly from the amount that might ultimately be realized and the difference could be material. 3. SHARES OF BENEFICIAL INTEREST Transactions in shares of beneficial interest for thefiscal years ended September 30, 2007 and September 30, 2006, respectively, were as follows: Year ended September 30, 2007 $ Shares Shares sold $ 3,935,800 210,869 Shares redeemed (8,634,771 ) (484,699 ) Redemption fees 1,418 — Net decrease $ (4,697,553 ) (273,830 ) Shares Outstanding: Beginning of period 2,569,911 End of period 2,296,081 Year ended September 30, 2006 $ Shares Shares sold $ 2,544,765 149,643 Shares redeemed (19,020,343 ) (1,118,455 ) Redemption fees 2,122 — Net decrease $ (16,473,456 ) (968,812 ) Shares Outstanding: Beginning of period 3,538,723 End of period 2,569,911 4. INVESTMENT TRANSACTIONS The aggregate purchases and sales of investments, excluding short-term investments by the Fund for the year ended September 30, 2007, were $99,260,717 and $104,780,566, respectively.The Fund did not purchase long-term U.S. Government securities as a part of its investment strategy during the year ended September 30, 2007. At September 30, 2007, the components of accumulated earnings/(losses) on a tax basis were as follows: Cost of Investments(a) $ 36,476,736 Gross unrealized appreciation $ 14,438,290 Gross unrealized depreciation (316,417 ) Net unrealized appreciation/(depreciation) $ 14,121,873 Other accumulated losses $ (5,770,459 ) Total accumulated earnings/(losses) $ 8,351,414 (a) Represents cost for federal income tax purposes and differs from the cost for financial reporting purposes due to wash sales. At September 30, 2007, the Fund had accumulated net realized capital loss carryovers of $5,770,459 with $3,005,125 and $2,765,334 expiring in 2010 and 2011, respectively.To the extent that the Fund realizes future net capital gains, taxable distributions to its shareholders will be offset by any unused capital loss carryover for the Fund.The Fund utilized $5,274,486 of capital loss carryover for the fiscal year ended September 30, 2007. The Fund made no distributions during the fiscal years ended September 30, 2007 and September 30, 2006. 16 ROCKLAND SMALL CAP GROWTH FUND NOTES TO THE FINANCIAL STATEMENTS — SEPTEMBER 30, 2007 (CONTINUED) 5 LINE OF CREDIT During the course of operations, the Fund’s custody account with U.S. Bank, N.A. (the “Bank”) was overdrawn at times during the period due to shareholder redemptions from the Fund.On March 3, 2006, the Board of Trustees approved an unsecured Line of Credit (“LOC”) with U.S. Bank, N.A. that may only be utilized to cover overdrafts from shareholder redemptions.Under the terms of the LOC, borrowings for the Fund are limited to either the lesser of $7,000,000 or 11.11% of the net assets of the Fund.The Bank charges interest at the Bank’s Prime Rate (weighted average rate of 8.25% for the year ended September 30, 2007) for overdrafts.During the year ended September 30, 2007, the Fund had an outstanding average daily balance of $92,370 from overdrafts.The Fund incurred $1,947 in interest expense for the year ended September 30, 2007. 6. INVESTMENT ADVISORY AND OTHER AGREEMENTS The Trust, on behalf of the Fund, has entered into an Investment Advisory Agreement with Gould IP.Pursuant to its advisory agreement with the Trust, Gould IP is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 1.00% as applied to the Fund’s daily net assets. U.S. Bancorp Fund Services, LLC serves as transfer agent, administrator and accounting services agent for the Fund.U.S. Bank, N.A. serves as custodian for the Fund.Quasar Distributors, LLC serves as distributor for the Fund. 7. NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (FASB) issued Statement on Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements.”This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.SFAS No. 157 applies to fair value measurements already required or permitted by existing standards.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The changes to current generally accepted accounting principles from the application of this Statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements.As of September 30, 2007, the Fund does not believe the adoption of SFAS No. 157 will materially impact the financial statement amounts, however, additional disclosures may be required about the inputs used to develop the measurements and the effect of certain of the measurements on changes in net assets for the period. 17 ROCKLAND SMALL CAP GROWTH FUND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Trustees The Rockland Funds Trust: We have audited the accompanying statement of assets and liabilities of the Rockland Small Cap Growth Fund (the “Fund”, a series of the Rockland Funds Trust), including the schedule of investments, as of September 30, 2007, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2007 by correspondence with the custodian and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund as of September 30, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois November 19, 2007 18 ROCKLAND SMALL CAP GROWTH FUND ADDITIONAL INFORMATION Information about Trustees The business and affairs of the Fund are managed under the direction of the Trust’s Board of Trustees. Information pertaining to the Trustees and Officers of the Trust is set forth below. The Statement of Additional Information includes additional information about the Trust’s Trustees and Officers and is available, without charge, upon request by calling toll-free 1-800-497-3933. Term of Number of Office & Portfolios in Other Position Length Complex Directorships Name, Held with of Time Principal Occupation(s) Overseen Held by Address & Age the Trust Served(1) During Past Five Years by Trustee Trustee INDEPENDENT TRUSTEES OF THE TRUST Edwin W. Moats, Jr. Trustee Since President of Moats Enterprises (investments and 1 None Moats Enterprises 1999 operations of restaurants, manufacturing and sports- 611 Commerce St. related businesses) since 1999.Mr. Moats was Suite 3100 President and CEO of Nascar Cafe from 1999 to Nashville, TN37203 2002.Mr. Moats was President of Logan’s Age: 59 Roadhouse, Inc. (restaurant chain) from 1992 to 1999 and CEO from 1995 to 1999.Mr. Moats has been a partner in the Haury and Moats Company (franchisee of seven Captain D’s Seafood Restaurants) since 1977.Mr. Moats was Chairman and CEO of Metropolitan Federal Savings Bank from 1989 to 1991 and President and COO from 1984 to 1989. Dr. Peter Utsinger Trustee Since Retired, was a practicing physician in arthritis and 1 None c/o U.S. Bancorp 1996 rheumatic diseases since 1970 when he received Fund Services, LLC his M.D. from Georgetown University.Dr. 777 E. Wisconsin Ave. Utsinger was Director of the Arthritis Clinical and Milwaukee, WI53202 Research unit at the University of North Carolina Age: 62 and has written over 100 publications in his area of specialty.He is a consultant to multiple pharmaceutical companies. R. Peter Zimmermann Independent Since Retired, formerly CFO of TL Ventures 1 None c/o U.S. Bancorp Chairman 2006 (Philadelphia-based venture capital partnership) Fund Services, LLC from 1996 to 1998.Served as CFO of Decision 777 E. Wisconsin Ave. Trustee Since One (computer maintenance company) from Milwaukee, WI53202 2004 1993 to 1996. Age: 67 Carmen Lloyd Trustee Since Independent consultant, formerly Chairman and 1 None c/o U.S. Bancorp 2007 CEO of Iridium Satellite LLC (global satellite Fund Services, LLC operator offering remote voice and data services 777 E. Wisconsin Ave. worldwide to government and commercial Milwaukee, WI53202 customers) from September 2003 to April 2006. Age: 59 Mr. Lloyd was President and CEO of Stratos Global Corporation from 2001 to 2003 and also served on the Board of Directors from 1999 to 2003. 19 ROCKLAND SMALL CAP GROWTH FUND ADDITIONAL INFORMATION (CONTINUED) Term of Number of Office & Portfolios in Other Position Length Complex Directorships Name, Held with of Time Principal Occupation(s) Overseen Held by Address & Age the Trust Served(1) During Past Five Years by Trustee Trustee INTERESTED TRUSTEES OF THE TRUST Richard H. Gould(2) President Since Chairman, President and Chief Investment Officer 1 None 1235 Westlakes Drive 2004 of Gould Investment Partners LLC (“GIP”) since Suite 280 2004 and manager of the Fund since the Fund’s Berwyn, PA19312 Trustee & Since inception.From 1994 to 2004, Mr. Gould was Vice Age: 47 Treasurer 1996 President of Greenville Capital Management, Inc. (the Fund’s former adviser).From 1987 until 1994, Mr. Gould was associated with PNC Investment Management, first as an equity analyst and later as the co-manager of the PNC Small Cap Growth Fund. Mr. Gould received his Chartered Financial Analyst designation in 1989; became a Chartered Market Technician in 1995; and received his B.S. in 1982 and his M.B.A. in Finance in 1985, both from The Pennsylvania State University. OFFICERS OF THE TRUST Richard H. Gould(2) President & See information above under “Interested Trustees 1235 Westlakes Drive Treasurer of the Trust.” Suite 280 Berwyn, PA19312 Age: 47 Sanjay Upadhyaya Vice Since Vice President and Senior Trader of GIP, and was one 1235 Westlakes Drive President 2005 of the original founders in 2004.Prior to GIP, he was Suite 280 a trader at Greenville Capital Management from 1994 Berwyn, PA19312 to 2004.Mr. Upadhyaya managed all of the trades for Age: 36 the Rockland Small Cap Growth Fund at Greenville, oversaw the Instinet System trading, and handled all account reconciliation and reporting. Mr. Upadhyaya received his Bachelor of Arts in Finance from Goldey Beacom College in 1994.In addition to heading the trading department at Gould, Mr. Upadhyaya oversees all of GIP’s information technology capabilities, including the firm’s “state of the art” trading platform. 20 ROCKLAND SMALL CAP GROWTH FUND ADDITIONAL INFORMATION (CONTINUED) Term of Office & Position Length Name, Held with of Time Principal Occupation(s) Address & Age the Trust Served(1) During Past Five Years OFFICERS OF THE TRUST (CONTINUED) Barbara Grosso Secretary Since Vice President, Chief Operating Officer and Chief Compliance 1235 Westlakes Drive and Chief 2004 Officer of GIP since 2004.From 1996 through 2004, Ms. Suite 280 Compliance Grosso served as Director of Administration and Compliance Berwyn, PA19312 Officer Officer for Cashman and Associates Capital Management, Age: 41 (CCO) LP (investment adviser).From 1984 through 1996, Ms. Grosso served as Director of Administration and Compliance Officer for Cashman, Farrell and Associates (investment adviser). (1) Each Trustee holds office during the lifetime of the Fund until their termination or until the election and qualification of his successor. (2) Mr. Gould is deemed to be an “interested person” of the Fund (as defined in the Investment Company Act of 1940, as amended) because of his affiliation with GIP. 21 ROCKLAND SMALL CAP GROWTH FUND ADDITIONAL INFORMATION Availability of Proxy Voting Information: A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling toll-free 1-800-497-3933 or on the SEC website at www.sec.gov. The actual voting records relating to how the Fund voted the proxies of its portfolio securities during the most recent twelve month period ended June 30 (as filed with the SEC on Form N-PX) are available without charge by calling 1-800-497-3933 or by accessing the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedule: A complete schedule of the Fund’s portfolio holdings for the second and fourth quarters is included in the Fund’s semi-annual and annual shareholder reports, respectively.The Fund files a complete schedule of portfolio holdings with the SEC for the first and third fiscal quarters on Form N-Q. The Form N-Q is available without charge, upon request, by calling 1-800-497-3933 or by accessing the SEC’s website at www.sec.gov.Copies of Form N-Q can also be obtained by (i) visiting the SEC’s Public Reference Room in Washington, DC (information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330); (ii) sending your request and a duplicating fee to the SEC’s Public Reference Room, Washington, DC 20549-0102; or (iii) sending your request electronically to publicinfosec.gov. 22 (This Page Intentionally Left Blank.) TRUSTEES Mr. Richard Gould Mr. Carmen Lloyd Mr. Edwin Moats, Jr. Dr. Peter Utsinger Mr. R. Peter Zimmermann OFFICERS Mr. Richard Gould, President & Treasurer Mr. Sanjay Upadhyaya, Vice President Ms. Barbara Grosso, Secretary & Chief Compliance Officer INVESTMENT ADVISER Gould Investment Partners LLC 1235 Westlakes Drive, Suite 280 Berwyn, PA19312 DISTRIBUTOR Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 CUSTODIAN U.S. Bank, N.A. Custody Operations 1555 North RiverCenter Drive, Suite 302 Milwaukee, WI53212 ADMINISTRATOR, TRANSFER AGENT AND DIVIDEND-DISBURSING AGENT U.S. Bancorp Fund Services, LLC P.O. Box 701 Third Floor 615 East Michigan Street Milwaukee, WI53202 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KPMG LLP 303 East Wacker Drive Chicago, IL60601 LEGAL COUNSEL Stradley, Ronon, Stevens and Young, LLP 2600 One Commerce Square Philadelphia, PA19103 Item 2. Code of Ethics. The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer and principal financial officer.The registrant has not made any amendments to its code of ethics during the period covered by this report.The registrant has not granted any waivers from any provisions of the code of ethics during the period covered by this report. A copy of the registrant’s Code of Ethics is filed herewith. Item 3. Audit Committee Financial Expert. The registrant’s board of trustees has determined that there is an audit committee financial expert serving on its audit committee.R. Peter Zimmermann is the “audit committee financial expert” and is considered to be “independent” as each term is defined in Item3 of FormN-CSR. Item 4. Principal Accountant Fees and Services. The registrant has engaged its principal accountant to perform audit services and tax services during the past two fiscal years.“Audit services” refer to performing an audit of the registrant's annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years.“Tax services” refer to professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning.The following table details the aggregate fees billed or expected to be billed for each of the last two fiscal years for audit fees and tax fees by the principal accountant. FYE09/30/2007 FYE09/30/2006 Audit Fees $25,200 $23,000 Audit-Related Fees $0 $0 Tax Fees $2,500 $2,200 All Other Fees $0 $0 The audit committee has adopted pre-approval policies and procedures that require the audit committee to pre-approve all audit and non-audit services of the registrant, including services provided to any entity affiliated with the registrant.All of the principal accountant’s hours spent on auditing the registrant’s financial statements were attributed to work performed by full-time permanent employees of the principal accountant The following table indicates the non-audit fees billedor expected to be billed by the registrant’s accountant for services to the registrant and to the registrant’s investment adviser for the last two years.The audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant's investment adviser, and any entity controlling, controlled by or under common control with the investment adviser, is compatible with maintaining the principal accountant's independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Non-Audit Related Fees FYE09/30/2007 FYE09/30/2006 Registrant $0 $0 Registrant’s Investment Adviser $0 $0 Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. Not applicable. Item 11. Controls and Procedures. (a) The registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer has reviewed the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on his review, such Principal Executive Officer and Principal Financial Officer has concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to him by others within the registrant and by the registrant’s service provider. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the last fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is the subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Rockland Funds Trust By (Signature and Title) /s/Richard Gould Richard Gould, President Date December 10, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Richard Gould Richard Gould, President and Treasurer Date December 10, 2007
